DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawlor et al. (US 9090213), hereinafter Lawlor.
Regarding claim 1, Lawlor discloses a vehicle (abstract), comprising: a windshield bracket (12 in Fig. 1) defining an aperture (Fig. 1-2, defined by the geometry of the bracket); electrical components (Fig. 2 and Col. 5 lines 19-21) operably coupled to the windshield bracket, the electrical components including wires extending from each electrical component (Fig. 2 and Col. 8 lines 18-37, wires 66, 68, 70 from component 64 to cameras and sensors); a rearview mirror (14 in Fig. 3) proximate to the windshield bracket and operably coupled to the electrical components via the wires (Fig. 3 and Col. 8 lines 29-31); and a retention assembly (26 in Fig. 2) operably coupled to the windshield bracket and at least one of the wires of the electrical components (see annotated Fig. 2, wire goes through 26 from bracket to mirror), the retention assembly including a fastening feature (Col. 4 lines 60-65, ball and socket joint, can be the socket or the ball) disposed within the aperture defined by the windshield bracket and a coupling member (Col. 4 lines 60-65, the socket or the ball) rotatably coupled (Col. 4 lines 60-65, ball and socket joint is rotatable with respect to each other) to the fastening feature.
Regarding claim 8, Lawlor discloses a windshield bracket assembly (12 in Fig. 1) for a vehicle (abstract), comprising: a windshield bracket (12 in Fig. 1) defining an aperture (Fig. 1-2, defined by the geometry of the bracket); electrical components (Fig. 2 and Col. 5 lines 19-21) operably coupled to the windshield bracket and including a wire (Fig. 2, wire 72); a rearview mirror (14 in Fig. 3) proximate to the windshield bracket and operably coupled to the electrical components via the wire (Fig. 3 and wire 72 in Col. 8 lines 29-31); and a retention assembly (26 in Fig. 2) disposed within the aperture of the windshield bracket and operably coupled to the wire of the electrical components (see annotated Fig. 2, wire goes through 26 from bracket to mirror, wiring from terminal 64).
Regarding claim 9, Lawlor discloses the windshield bracket assembly of claim 8, wherein the retention assembly includes a fastening feature (Col. 4 lines 60-65, ball and socket joint, can be the socket or the ball) and a coupling member (Col. 4 lines 60-65, the socket or the ball).
Regarding claim 12, Lawlor discloses the windshield bracket assembly of claim 8, wherein the retention assembly includes a shaft (see annotated Fig. 2) disposed within the aperture of the windshield bracket to operably couple the retention assembly to the windshield bracket (Fig. 3, coupled through casing 24 of the bracket).

    PNG
    media_image1.png
    378
    566
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 2 from Lawlor
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor in view of Hamlin (US 20180257566).
Regarding claim 4, Lawlor discloses the vehicle of claim 1.
Regarding claim 10, Lawlor discloses the vehicle of claim 9.
Lawlor fails to disclose an attachment feature, and wherein the coupling member is operably and rotatably coupled to the attachment feature as claimed in claim 4 and the wire is disposed within the coupling member, and wherein the coupling member is rotatably coupled to the fastening feature and is configured to rotate relative to the positioning of the wire as claimed in claim 10.
However, Hamlin teaches an attachment feature (Hamlin, 42 in Fig. 1B), and wherein the coupling member (Hamlin, 44 in Fig. 1B) is operably and rotatably coupled to the attachment feature (Hamlin, inherent function of ball joint); and the wire is disposed within the coupling member (Hamlin, Fig. 1A), and wherein the coupling member is rotatably coupled to the fastening feature (Hamlin, 40 in Fig. 1A) and is configured to rotate relative to the positioning of the wire (Hamlin, Fig. 1A, coupling member 44 rotate relative with the positioning of wire portion 20 that is outside coupling member 44).
One of ordinary skill in the art would have understood that ball and socket joint in Lawlor and Hamlin have similar functions. Since both Lawlor and Hamlin teach a ball and socket joint, it would have been obvious to substitute one known ball and socket joint for another ball and socket joint, as it would have yielded predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 2-3, 5-7, 11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose rear view mirror except for Schlaupitz et al. (US 9669770), which discloses radial fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612